Citation Nr: 0710694	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  04-01 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to a compensable evaluation for decreased 
gastric mobility.

2. Entitlement to service connection for anxiety and 
depression.


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel
 



INTRODUCTION

The veteran had active service from September 1944 to 
December 1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the present appeal, the veteran reported treatment at 
Kaiser Permanente for the gastric condition, and anxiety and 
depression.  These records have not been obtained.  
Additionally, in the May 2006 VA examination, the veteran 
reported that he had discussed the gastric condition with a 
physician at the University of California, San Francisco 
(UCSF).  These records are also not associated with the 
claims file.  Finally, an October 2001 nurse practitioner's 
note indicates that the veteran was treated at the San 
Francisco VA Medical Center since October 1989.  Records on 
file from that facility date from 2000.  Earlier records 
should be obtained if possible.  To ensure that the VA has 
met its duty to assist the claimant in developing the facts 
pertinent to the claims and to ensure full compliance with 
due process requirements, the case is REMANDED for the 
following action:

1.  Request that the veteran provide the 
name and address of all private treatment 
providers and approximate dates of 
treatment for the gastric mobility 
disability, anxiety, and depression, to 
include Kaiser Permanente and UCSF 
records.  The veteran should be asked to 
provide authorization to obtain any 
clinical/treatment records, or 
alternatively to provide these records 
directly to the RO.

2.  Obtain records of treatment of the 
veteran from the San Francisco VA Medical 
Center from 1989 to 2000.  The veteran's 
first name prior to the name change should 
be used. 

3.  Readjudicate the claims, and if either 
remains denied, return the claim(s) to the 
Board after compliance with appropriate 
appellate procedures, including the 
issuance of a supplemental statement of 
the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



